                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                         CR-15-21-GF-BMM-JTJ
                                                  CR-14-84-GF-BMM-JTJ
                Plaintiff,

      vs.

WYATT CAMERON MONTCLAIR                                     AMENDED ORDER


                Defendant.



      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on May 7, 2019. (Doc 96.) The United States accused Wyatt

Cameron Montclair of violating his supervised release by: (1) using marijuana; (2)

failing to report for substance abuse testing; and (3) failing to report for substance

abuse treatment.

      Judge Johnston entered Findings and Recommendations in this matter on

May 8, 2019. (Docs. 46 and 100.) Montclair waived his right to object to Judge

Johnston’s Findings and Recommendations. When a party makes no objections,
the Court need not review de novo the proposed Findings and Recommendations.

Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will review Judge

Johnston’s Findings and Recommendations, however, for clear error. McDonnell

Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.

1981).

      The admitted violations prove serious and warrant revocation of Montclair’s

supervised release. Judge Johnston has recommended that the Court revoke

Montclair’s supervised release and commit Montclair to the custody of the Bureau

of Prisons for a term of 5 months custody, with 28 months of supervised release to

follow in CR-15-21-GF-BMM, and CR-14-85-GF-BMM, with both sentences to

run concurrently.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Montclair’s violations of his conditions represent a serious

breach of the Court’s trust. A sentence of 5 months custody, followed by 28

months of supervised release in CR-15-21-GF-BMM, and CR-14-85-GF-BMM,

with both sentences to run concurrently, represents a sufficient, but not greater than

necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Docs. 46 and 100) are ADOPTED IN FULL.
      IT IS FURTHER ORDERED that Defendant Wyatt Cameron Montclair be

sentenced to custody for 5 months, followed by 28 months of supervised release.



      DATED this 9th day of May, 2019.
